 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                         2:18-MC-00128-MCE-CKD
12                  Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING TIME
13                  v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $13,000.00 IN U.S.                  ALLEGING FORFEITURE
     CURRENCY,
15
                    Defendant.
16
17          It is hereby stipulated by and between the United States of America and potential claimants

18 Alexis Palmer (“Palmer”) and Collin Gray (“Gray”), by and through their respective counsel, as
19 follows:
20          1.      On or about June 6, 2018, claimants Palmer and Gray filed claims in the administrative

21 forfeiture proceedings with the United States Postal Inspection Service with respect to the
22 Approximately $13,000.00 in U.S. Currency (hereafter “defendant currency”), which was seized on
23 April 6, 2018.
24          2.      The United States Postal Inspection Service has sent the written notice of intent to forfeit

25 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any
26 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person
27 other than the claimant has filed a claim to the defendant currency as required by law in the

28 administrative forfeiture proceeding.
                                                         1
29                                                                            Stipulation to Extend Time to File Complaint

30
 1          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
 3 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
 4 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of
 5 the parties. That deadline was September 4, 2018.
 6          4.      By Stipulation and Order filed September 7, 2018, the parties stipulated to extend to

 7 September 25, 2018, the time in which the United States is required to file a civil complaint for

 8 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
 9 currency is subject to forfeiture.
10          5.      By Stipulation and Order filed September 27, 2018, the parties stipulated to extend to

11 October 25, 2018, the time in which the United States is required to file a civil complaint for forfeiture
12 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is
13 subject to forfeiture.
14          6.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

15 extend to November 26, 2018, the time in which the United States is required to file a civil complaint
16 for forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
17 currency is subject to forfeiture.
18          6.      Accordingly, the parties agree that the deadline by which the United States shall be

19 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment
20 alleging that the defendant currency is subject to forfeiture shall be extended to November 26, 2018.
21 ////
22 ////
23 ////
24 ////
25 ////
26 ////
27 ////

28 ////
                                                         2
29                                                                           Stipulation to Extend Time to File Complaint

30
 1   Dated:    10/22/2018         MCGREGOR W. SCOTT
                                  United States Attorney
 2
 3                                /s/ Kevin C. Khasigian
                                  KEVIN C. KHASIGIAN
 4                                Assistant U.S. Attorney
 5
 6   Dated:    10/20/2018         /s/ Isaac Safier
                                  ISAAC SAFIER
 7                                Attorney for Alexis Palmer and
                                  Collin Gray
 8                                (As authorized via email)

 9        IT IS SO ORDERED.

10 Dated: October 23, 2018
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                              3
29                                                 Stipulation to Extend Time to File Complaint

30
